Exhibit 10.5

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Separation Agreement”) is
entered into by and between Stewart P. Skelly, an individual (“Executive”) and
Warren Resources, Inc., a Maryland corporation (the “Company”), effective as of
the Effective Date (as defined below). Capitalized terms used and not otherwise
defined herein are used as defined in the Agreement (as defined below).

 

WHEREAS, the Company and the Executive are parties to that certain Retention and
Severance Agreement dated October 15, 2015 (the “Agreement”); and

 

WHEREAS, the Executive offered his resignation from all of his positions as an
officer of the Company, effective November 6, 2015 (the “Separation Date”);

 

NOW THEREFORE, in consideration of the foregoing premises and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and Company hereby mutually agree as follows:

 

1.                                      Status. On the Separation Date,
Executive’s position as Chief Financial Officer, Chief Accounting Officer,
Director of various wholly owned Company subsidiaries and any other appointments
and offices held with the Company, and any position with any third party
organizations in which he represented the Company, ended.

 

2.                                      Separation Benefits. Provided Executive
executes this Separation Agreement, and does not revoke it during the Revocation
Period (as defined below), the Company agrees to provide the Executive with the
following payments and benefits (collectively, the “Separation Benefits”):

 

(a)                                 The Company shall pay to the Executive, in a
lump-sum, an amount equal to $275,000, less all applicable authorized and
required deductions and withholdings. This amount shall be payable within 14
days after the Effective Date (as defined below).

 

(b)                                 Provided Executive elects to continue his
medical care coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), the Company will pay the premiums associated with such continued
coverage on the first of each month commencing on December 1, 2015 and
continuing until the earlier of (i) the date that the Executive becomes covered
by the medical plan of a subsequent employer, (ii) the date he is no longer
eligible for continued medical coverage pursuant to COBRA, and (iii) August 6,
2016 (inclusive).

 

3.                                      Accrued Obligations. Executive
acknowledges and agrees that the Company has paid him all amounts due to him for
accrued and unpaid obligations through his Separation Date, including without
limitation his accrued, but unpaid, base salary, accrued but unpaid benefits and
expenses. Executive acknowledges and agrees that he is not due any compensation
for unpaid salary, bonus, severance, incentive or performance pay, unreimbursed
and properly incurred business expenses, or accrued or unused vacation time or
vacation pay.

 

4.                                      No Other Payments. Other than as
specifically provided by, or preserved under, the terms and conditions of this
Separation Agreement, Executive will not be entitled to any other payments or
benefits from the Company. For the avoidance of doubt, there shall be no
accelerated vesting of any equity awards received by Executive prior to his
Separation Date. Notwithstanding the terms of any equity compensation plan or
related award agreement, Executive acknowledges that all unvested restricted
stock, stock options and other equity compensation awards were forfeited upon of
the Separation Date and all vested stock options shall expire after three
(3) months from the Separation Date.

 

5.                                      Executive’s Release of Claims;
Representations; Acknowledgments. In consideration for the Separation Benefits
and other promises and covenants contained herein, Executive agrees to the
following:

 

(a)                                 Executive represents that Executive has not
filed any complaints, charges or lawsuits against the Company with any
governmental agency or any court.

 

(b)                                 Executive expressly waives all claims
against the Company and releases the Company, and any of the Company’s past,
present or future parent, affiliated, related, and/or subsidiary entities
(collectively with the Company, the “Company Entities”), and all of the past and
present directors, shareholders, officers, general or limited partners,
employees, agents, and attorneys, and agents and representatives of such
entities, and employee benefit plans in which Executive is or has been a
participant by virtue of his employment with the Company (collectively, the
“Releasees”), from any claims that Executive may have against any

 

2

--------------------------------------------------------------------------------


 

Company Entity or the Releasees. It is understood that this release includes,
but is not limited to, any claims arising directly or indirectly out of,
relating to, or in any other way involving in any manner whatsoever,
(1) Executive’s employment with any Company Entity or the termination thereof or
(2) Executive’s status at any time as a holder of any securities of the Company,
including any claims for wages, stock or stock options, employment benefits or
damages of any kind whatsoever arising out of the Agreement, any contracts,
express or implied, any Company policy, any covenant of good faith and fair
dealing, express or implied, any legal restriction on the Company’s right to
terminate employment, or any federal, state or other governmental statute or
ordinance, including, without limitation, the Employee Retirement Income
Security Act of 1974, Title VII of the Civil Rights Act of 1964, the federal Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Lilly Ledbetter Fair Pay Act, the Genetic
Information Non-Discrimination Act, the New York Human Rights Law, the New York
City Human Rights Law, all as amended, and any other federal, state or local law
(the “Release”). This Release specifically includes, but is not limited to, any
claims based upon the right to the payment of wages, incentive and performance
compensation, bonuses, vacation, stock benefits or any other employee benefits,
or any other rights arising under federal, state or local laws prohibiting
discrimination and/or harassment on the basis of race, color, age, religion,
sexual orientation, religious creed, sex, national origin, ancestry, alienage,
citizenship, nationality, mental or physical disability, denial of family and
medical care leave, medical condition (including cancer and genetic
characteristics), marital status, military status, gender identity, harassment
or any other basis prohibited by law provided, however, notwithstanding anything
to the contrary set forth herein, that this Release shall not extend to
(i) benefit claims under employee welfare benefit plans for occurrences (e.g.,
medical care, death, or onset of disability) arising after the Effective Date,
(ii) Executive’s rights to Severance Benefits, provided he complies with his
obligations herein; (iii) any claims Executive may have for indemnification
pursuant to law, contract, Company governance documents, or Company policy,
(iv) any claims for coverage under any applicable directors’ and officers’
insurance policy, or any other applicable insurance policy, in accordance with
the terms of such policy, or (v) any claims arising from events that occur after
the Effective Date. Notwithstanding this release of liability, nothing in this
Separation Agreement prevents Executive from filing any non-legally waivable
claim (including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency or cooperating with such agency; however,
Executive understands and agrees that Executive is waiving any and all rights to
recover any monetary or personal relief or recover as a result of such EEOC or
comparable state or local agency or proceeding or subsequent legal actions

 

(c)                                  Executive understands that the Release
includes a release of claims arising under the Age Discrimination in Employment
Act (the “ADEA”). Executive understands and warrants that Executive has been
given up to twenty-one (21) days to review and consider this Separation
Agreement, and Executive further warrants that Executive understands that
Executive has a period of seven days (7) after his execution of this Separation
Agreement to revoke it by notice in writing to the Company (the “Revocation
Period”). This Separation Agreement will be effective on the eighth (8th) day
after the Executive signs the Separation Agreement, provided he does not
exercise his right to revoke it during the Revocation Period (such date, the
“Effective Date”).

 

(d)                                 Executive has carefully read and has
voluntarily signed this Separation Agreement.

 

(e)                                  Executive fully understands the final and
binding effective of the Release contained herein and other covenants of the
Separation Agreement, including the waiver of all claims under the ADEA.

 

(f)                                   Prior to signing this Separation
Agreement, the Company advised the Executive of his right to consult, and has
been given adequate time to review, his legal rights with his attorney of
choice.

 

6.                                      Continuing Obligations.

 

(a)                                 Noncompetition. During the period (the
“Restricted Period”) commencing on the Separation Date and ending on the first
anniversary of the Separation Date, the Executive shall not, (i) within ten
(10) miles of any location in which, as of the Separation Date, the Company owns
Assets, directly or indirectly, own, manage, operate, control, or participate in
the ownership, management, operation or control of any Business, provided that
the Executive’s ownership of securities of two percent (2%) or less of any class
of securities of a public company shall not, by itself, be considered to be
competition with the Company or any Affiliate; (ii) acquire, offer to acquire,
or agree to acquire, directly or indirectly, or through his affiliate, by
purchase or otherwise, voting securities or direct or indirect right to acquire
voting securities of the Company, that, together with any Company securities
then beneficially owned by Executive on the relevant date, or issuable upon
Executive’s exercise of equity awards outstanding, would result in the aggregate
beneficial ownership of him, or of any entity that he directly or indirectly,
owns, manages, operates, or controls, or in which Executive participates in the
ownership, management, operation or control, to equal 5% or more of the
Company’s voting securities; (iii) make or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” to vote (as such terms are used
in the rules and regulations of the Securities and Exchange Commission), or seek
to advise or influence any person or entity with respect to the voting of any
voting securities of the Company; (iv) make any public announcement with respect
to, or submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving the Company or any of its securities or

 

3

--------------------------------------------------------------------------------


 

assets; or (v) form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, in
connection with any of the foregoing actions. For purposes of this Separation
Agreement, “Business” shall mean the ownership of oil and/or gas assets, and
“Assets” means the Company’s oil and/or gas assets.

 

(b)                                 Nonsolicitation. During the Restricted
Period the Executive shall not, directly or indirectly, and any entity to which
Executive is providing services shall not, directly or indirectly, (i) employ,
solicit for employment or otherwise contract for the services of any individual
who is or was an employee of the Company; (ii) otherwise induce or attempt to
induce any employee of the Company to leave the employ of the Company, or in any
way interfere with the relationship between the Company any employee
respectively thereof; or (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any Affiliate to
cease doing business with the Company, or interfere in any way with the
relationship between any such customer, supplier, licensee or business relation
and the Company.

 

(c)                                  Non-Disclosure. The Executive shall not
(i) divulge, transmit or otherwise disclose , directly or indirectly, other than
in the regular and proper course of business of the Company, any trade secrets
or other confidential knowledge or information with respect to the operations or
finances of the Company or any Affiliates or with respect to confidential or
secret processes, services, techniques, customers or plans with respect to the
Company (all of the foregoing collectively hereinafter referred to as,
“Confidential Information”), or (ii) use, directly or indirectly, any
Confidential Information for the benefit of anyone other than the Company;
provided, however, that the Executive has no obligation, express or implied, to
refrain from using or disclosing to others any such knowledge or information
which is or hereafter shall become available to the general public other than
through disclosure by the Executive. All Confidential Information, new
processes, techniques, know-how, methods, inventions, plans, products, patents
and devices developed, made or invented by the Executive, alone or with others,
while an employee of the Company which are related to the business of the
Company and the Affiliates shall be and become the sole property of the Company,
unless released in writing by the Board, and the Executive hereby assigns any
and all rights therein or thereto to the Company. Nothing contained herein
prohibits the Executive from: (i) disclosing Confidential Information when
compelled to do so by law; (ii) making a good faith report of possible
violations of applicable law to any governmental agency or entity; or (iii) or
making disclosures that are protected under the whistleblower provisions of
applicable law.

 

(d)                                 Return of Company Property. Executive
acknowledges and agrees that all Confidential Information, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company, whether prepared by the Executive or otherwise coming into his
possession in the course of his employment, is the exclusive property of the
Company. Executive represents that he has delivered to the Company all such
Confidential Information and Company property, and has not retained any
Confidential Information or Company property (including, without limitations,
any copies thereof). However, nothing in this Agreement or elsewhere shall
preclude the Executive from retaining, and using appropriately, his rolodex (and
electronic equivalents) or documents relating to his personal entitlements and
obligations.

 

(e)                                  Enforcement. The Executive and the Company
each acknowledge that a breach of his/its covenants contained in this Section 6
may cause irreparable damage to the other party, the exact amount of which would
be difficult to ascertain, and that the remedies at law for any such breach or
threatened breach would be inadequate. Accordingly, each party agrees that if
he/it breaches or threatens to breach any of the covenants contained in this
Section 6, in addition to any other remedy which may be available at law or in
equity, the other party shall be entitled to specific performance and injunctive
relief to prevent the breach or any threatened breach thereof without bond or
other security or a showing that monetary damages will not provide an adequate
remedy.

 

(f)                                   Scope of Covenants. The Company and the
Executive further acknowledge that the time, scope, geographic area and other
provisions of this Section 6 have been specifically negotiated by sophisticated
commercial parties and agree that all such provisions are reasonable under the
circumstances of the activities contemplated by this Separation Agreement. In
the event that the agreements in this Section 6 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of their extending for
too great a period of time or over too great a geographical area or by reason of
their being too extensive in any other respect, they shall be interpreted to
and/or over the maximum geographical area as to which they may be enforceable
and/or to the maximum extent in all other respects as to which they may be
enforceable, all as determined by such court in such action.

 

7.                                      Complete Agreement. Company and
Executive agree that this Separation Agreement sets forth all of the promises
and agreements between them with respect to the subject matter described herein
and supersedes all prior and contemporaneous agreements, understandings,
inducements or conditions, expressed or implied, oral or written, except as
herein contained, with respect to the subject matter described herein. In the
event of Executive’s death or a judicial determination of his incapacity,
references to the Executive in this Agreement shall be deemed, as appropriate,
to be references to his heirs, beneficiaries, estate, executor(s) or other legal
representative(s).

 

4

--------------------------------------------------------------------------------


 

8.                                      Cooperation. Executive agrees that upon
written request of the Company, he will make himself reasonably available to
cooperate with the Company, its subsidiaries and affiliates and any of their
officers, directors, shareholders, or employees in connection with any
investigation or review by the Company or any federal, state or local
regulatory, quasi-regulatory or self-governing authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company and in respect of which Executive has
knowledge (collectively, “Cooperation”). Executive’s Cooperation may include,
but not be limited to, being available to meet with directors, officers or
employees of the Company and/or the Company’s counsel at mutually convenient
times and locations, executing accurate and truthful documents and taking such
other actions as may reasonably be requested by the Company and/or the Company’s
counsel to effectuate the foregoing. Departing Employee shall be entitled to
reimbursement, upon receipt by the Company of suitable documentation, for his
reasonable out-of-pocket travel and lodging expenses for such Cooperation.

 

9.                                      Changes to the Agreement. This
Separation Agreement may not be amended or modified unless such amendments or
modifications are in writing and signed by Departing Employee and an authorized
representative of the Company.

 

10.                               Remedies. If Executive commits a material
breach of any of Executive’s obligations under this Separation Agreement, in
addition to any other legal or equitable remedies it may have for such breach,
including the remedies in Section 6(f) above, the Company shall be entitled to
its attorneys’ fees incurred due to such breach and shall have the right to
terminate and recover the payments and benefits provided to Executive under this
Separation Agreement. The termination or recovery of such payments or benefits
in the event of Executive’s breach will not affect Executive’s continuing
obligations under this Separation Agreement. Notwithstanding the foregoing, this
Section 10 will not apply if Executive files a claim seeking to invalidate the
validity of this Separation Agreement under the ADEA for failure to provide
sufficient time for review and revocation as required under this law. For the
avoidance of doubt, any filing or assertion of any claim in violation of
Section 5 or any other provision of this Separation Agreement shall constitute a
breach for purposes of this Section.

 

11.                               Applicable Law. This Agreement shall in all
respects, including all matters of construction, validity and performance, be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, without regard to any rules governing conflicts of laws.

 

12.                               Jurisdiction. The Executive and the Company
each consents to jurisdiction in the United States District Court for the
Southern District of New York, or if that court is unable to exercise
jurisdiction for any reason, the Supreme Court of the State of New York, New
York County, for any suits, claims or actions concerning this Separation
Agreement and each waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process and waives any objection to jurisdiction based on improper venue or
improper jurisdiction.

 

13.                               Severability. If any provision of this
Separation Agreement is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Separation Agreement or any action in any other jurisdiction, but this
Separation Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

14.                               No Waiver. No delay or failure by any party
hereto in exercising, protecting, or enforcing any of its rights, titles,
interests, or remedies hereunder, and no course of dealing or performance with
respect thereto, shall constitute a waiver thereof. The express waiver by a
party hereto of any right, title, interest, or remedy in a particular instance
or circumstance shall not constitute a waiver thereof in any other instance or
circumstance. All rights and remedies shall be cumulative and not exclusive of
any other rights or remedies.

 

15.                               Counterparts. This Separation Agreement may be
executed in any number of counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
Signatures delivered by facsimile (including, without limitation, by “pdf”)
shall be effective for all purposes.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective as of the Effective Date.

 

 

 

EXECUTIVE

 

 

 

/s/ Stewart P. Skelly

 

 

 

 

 

WARREN RESOURCES, INC.

 

 

 

By

/s/ Saema Somalya

 

 

Name: Saema Somalya

 

 

Title: Senior Vice President, General Counsel & Corporate

 

 

Secretary

 

6

--------------------------------------------------------------------------------